Think about bringing back Ig deep sequencing ref ?

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to communications entered 12/1/2021


Claims Pending	1-9,18-25 
Claims Under Consideration	1-9,18-25 


Priority
This application has a filing date of 07/16/2016 and has provisional application 62/194,102 filed 07/17/2015.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-9,18-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Maintained Claim Rejection(s) - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,6,25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dreier et al (US PG-Pub 20150239990).
Dreier et al teach throughout the document and especially the abstract plus paragraph 0002, preparation of humanized monoclonal antibodies including heterologous variable domain sequences. More specifically in paragraphs 0011,0031, 0170,0175 0183,0187 and example 15 at least Dreier et al: generate pharmaceutical batches of camelid (e,g, VHH)  antibodies or antibody fragments specific for an antigen by expressing a plurality of antibody variable regions from genomic DNA of antibody-producing cells of an immunized llama; and analyze antibody variable region protein sequences encoded by antibody variable gene sequences. Further in paragraph 0324+, Dreier et al teach phage display to pan for human IL-1beta specific llama Fabs, that is and more particularly, Dreier et al  identifies immunogen-specific antibodies or antibody fragments by: obtaining from an immunized host a library of sequences of antibody 
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended claims and/or arguments. 

Response to Arguments
The remarks accompanying the present response argue not all elements are taught. 
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More specifically starting with the third paragraph at p 8 the current remarks urges Dreier et al only teaches expression of antibody variable regions from cDNA in the examples and is not enabling for expression from genomic DNA (gDNA) as required for an 35 USC 102 rejection in accordance with In re Donohue, 226, USPQ. 619, 621 (Fed. Cir. 1985)
In this vein, the following is noted. First in accordance with MPEP 2123 (I) "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." (emphasis added) In re Heck, 699 F.2d In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Whereas here Applicant’s attention is respectfully invited to Dreier paragraph 018 as cited in the previous office action which explicitly states: ”Conveniently, total RNA (or mRNA) can be prepared from the lymphoid tissue sample (e.g. peripheral blood cells or tissue biopsy) and converted to cDNA by standard techniques. It is also possible to use genomic DNA as a starting material.” (emphasis added) See also paragraph 0189 among others. As such, Dreier et al teaches gDNA as an alternative to cDNA.
Concerning any inoperability of Dreier et al, in accordance with MPEP 2121 (I), when a reference relied on expressly anticipates all of the elements of a claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Here, Applicant has not presented any evidence that the skilled artisan could not have successfully combined Dreier with their knowledge in the art and identified and expressed antibodies or fragments thereof from genomic DNA of antibody-producing cells, placing themselves in possession of the presently anticipated subject matter.

Claim(s) 1,4,5-9,20-25 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Reddy et al (US PG-Pub 20110312505).
Reddy et al teach throughout the document and especially figure 1 and paragraph 0003, a method of generating pharmaceutical batches comprising immunogen-specific antibodies or antibody fragments by expressing a plurality of . 

Response to Arguments
The remarks accompanying the present response argue not all elements are taught. 
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
Similar to the argument concerning Dreier et al addressed above, starting with the second paragraph at p 9 the current remarks urge Reddy et al only teaches expression of antibody variable regions from cDNA in the examples rather than gDNA.
Likewise in this vein the following is noted. First in accordance with MPEP 2123 (I) "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of all they contain." (emphasis added) In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Whereas here Applicant’s attention is respectfully invited to Reddy paragraph figure 1 as detailed in the previous office action which plainly depicts IgH, lambda, kappa genes as source materials from antigen secreting cells (ASCs), said genes ARE genomic DNA.
Concerning any inoperability of Reddy et al, in accordance with MPEP 2121 (I), when a reference relied on expressly anticipates all of the elements of a claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Here, Applicant has not presented any evidence that the skilled artisan could not have combined Reddy with their knowledge in the art and identified and expressed antibodies or fragments thereof from genomic DNA of antibody-producing cells, placing themselves in possession of the presently anticipated subject matter.

New Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1-9,18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over either of Dreier et al (US PG-Pub 20150239990) or Reddy et al (US PG-Pub 20110312505) each taken separately in view of Pillai et al (US PG-Pub 20160159918) as evidenced by Robins et al (2009 Blood 114:4099-107) and Sempowski et al (1994 J. Immunol. 152:3606-14) and Larimore et al (2012 J. Immunol. 189:3221-30) if necessary.
	Dreier et al and Reddy et al are relied upon respectively as above as well as immunized hosts per claim 18.
	Neither Dreier et al nor Reddy et al teach: expressing a plurality of T-cell receptor variable regions from genomic DNA of T cell receptor-producing cells of claim 18; deep sequencing of claim 3; nor fibroblasts expressing antigens claim 19.
	Pillai et al teach throughout the document and especially the title and paragraphs 0004-6, methods of diagnosing IgG4-related autoimmune diseases such as by targeting SLAMF7 present only on T-cells of afflicted individuals and/or IL-1beta. Incorporating the disclosure of Robins, Sempowski, Larimore papers in paragraphs 0171,0241,0293,0305 and 0349-0350, Pillai et al thereby disclose expressing a plurality of T cell receptor variable regions from genomic DNA of T cell receptor-producing cells J. Immunol. 152: p 3609 figure 1). Alternatively concerning claim 3, the Larimore paper teaches deep sequencing of immunoglobulin fragments from genomic DNA: see title and first section of the Materials and Methods.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have rapidly generated therapeutic humanized antibodies in the manners suggested by Dreier et al and/or Reddy et al for treating and diagnosing T-cells with SLAMF7 or IL-1beta as suggested by Pillai et al.
One of ordinary skill in the art would have been motivated to have rapidly generated therapeutic humanized antibodies in the manners suggested by Dreier et al and/or Reddy et al for treating and diagnosing T-cells with SLAMF7 or IL-1beta as suggested by Pillai et al in effort to improve the quality of life of patients suffering from IgG4-related diseases, as suggested by Pillai et al in paragraph 0007.
One of ordinary skill in the art would have had a reasonable expectation of success in evaluating the effectiveness of therapeutic humanized antibodies developed in the manners suggested by Dreier et al and/or Reddy et al in diagnosing and treating IgG4-related diseases per Pillai et al in light of the quite extensive experimental details provided by Pillai and Reddy and moreover, in fact Dreier et al successfully humanize Fabs which neutralize IL-1 beta in paragraphs 033-0347.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
29MAR2022
12:57 pm